Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s original response to the restriction filed 10 December 2021 was not fully compliant with regard to the species election as the election was stated to be “inhibitor of both activing A and B”.  As stated in the restriction requirement, an election of “inhibitor” would not be considered a proper election as this term encompasses a gneus of molecules which could be considered inhibitory molecules (see page 2, bottom paragraph of the Restriction mailed 29 October 2021).  The Examiner called the Applicant on 27 December 2021 to request a complete response to the species election (i.e. a species being a single molecular embodiment or grouping of patentably indistinct species). 
Applicant filed a second species election on 10 January 2022.  The election is “inhibitor of both activin A and B, wherein the inhibitor is one or more of an activin A antibody and an activin B antibody”.  This is not an election of a single species but rather activin A antibody, or activin B antibody or both.  Applicant indicates that this is a election is to a species.  
Activin A and Activin B are distinct proteins and therefore, antibody which bind to each protein would not be considered proper species of one another as the antibodies would be patentably distinct.  



The reply filed on 10 January 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): it is not clear if Applicant failed to elect a single species for examination or if the stated election is intended to be one of a grouping of patentably indistinct species (which would require a clear admission on the record that the recited “species” are obvious variants of one another).  Clarification of the election is required. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647